 

Case 1:20-cv-08674-GBD Document 17 Filed 03/04/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

j= = - = e- eee eee eee ee ee et ee eRe ee eee ee ee ee xX
JUANA ROMERO GONZALEZ,
Plaintiff, :
-against- :
ROCKY MARIN, individually and in his official — :
capacity, and ENVIRONMENTAL SERVICE :
CONCEPTS LLC,
Defendants. :
a x

GEORGE B. DANIELS, United States District Judge:

 

se

 

USDC SDNY
DOCUMENT
Ete ‘CTROR ACALLY PILED)

Dat E Yi EMARO. Ft

Ae ade aC acer ine hi frei

 

 

Ae heeds.
a a NRE VIE ONTO TL FTE OT,

 

 

ORDER
20 Civ. 8674 (GBD)

This Court having been advised that the parties have reached a settlement in principle on

all issues in this matter, the Clerk of Court is hereby ORDERED to close the above-captioned

action, without prejudice to restoring the action to this Court’s docket if an application to restore

is made within forty-five (45) days.

All conferences previously scheduled are adjourned sine die.

Dated: March 4, 2021
New York, New York

SO ORDERED.

Goes. 6 Dore

B. DANIELS
EDR tates District Judge
